Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title identifies only the field of the invention (i.e. dehumidification) and the fact that the invention includes both a system and a process.  Mention should be made of the inventive features of the invention, such as the pre-cooling coil or the air-to-air heat exchanger of the dehumidifier.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the “D-type” heat exchanger of claims 4 must be shown or the feature canceled from the claims.  With regard to the figures, fig. 1B instead showing a “U-type” heat exchanger, fig. 1C showing a “Z-type” heat exchanger, and fig. 1D showing an “L-type” heat exchanger as described in ¶ 23 of the specification (as numbered in US Publication 2021/0148587 A1) but none shows a “D-type” heat exchanger.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In claim 1, lines 4-5, the teaching of “the pre-cooled process air” lacks antecedent basis.  There is no prior teachings of this element in claim 1 and it thus cannot be positively determined what features are required of “the pre-cooled process air” or what connections are required of the one or more dehumidifiers to “receive the pre-cooled process air”.  As such, the scope of claim 1 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 2-6 depend upon claim 1 and are rejected as depending upon a rejected base claim.  Further, some of these claims include recitations of “the process air” (e.g. line 2 of claim 2) which lack antecedent basis and are found to be indefinite for the same reasons set forth with regard to claim 1.
Further, claim 7 teaches “the precooled-process air” in line 4 and claims 8-11 depend upon claim 7.  As such, independent claim 7 and dependent claims 8-11 are rejected for the same reasons set forth above with regard to independent claim 1 and dependent claims 2-6, respectively.
For purposes of examination, the claims’ recitations of “the process air” and “the pre-cooled process air” have been interpreted as referring to the intake air of claim 1, line 2 and claim 7, line 2 after it has passed through the first cooling coil.

Furthermore, in line 8 of claim 1, it is taught that a flow of air “exits a return feed of the dehumidifier”.  Previously, line 4 of the claim taught “one or more dehumidifiers” and it is thus unclear whether “the dehumidifier” of line 8 refers to a single one of the “one or more dehumidifier” in the event that more than one are present or if this teaching only requires that one of the one or more dehumidifiers have a return feed through which air exits.  For this reason, the requirements of the claim with regard to the one or more dehumidifiers cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 1 has been given its broadest reasonable interpretation as requiring only that at least one of the one or more dehumidifiers have the structure recited in line 8 of claim 1 with regard to the return feed.

Claim 7, lines 3-4 teaches “sending the intake air through one or more dehumidifiers each comprising a heat exchanger and a second cooling coil”.  The placement of the word “and” in this teaching renders unclear the relationship of “a second cooling coil” to the rest of the recited apparatus as “and a second cooling coil” may be read as identifying an element through which the intake air is sent (i.e. “through one or more dehumidifiers… and a second cooling coil”) or as another element of the dehumidifiers (i.e. “one or more dehumidifiers each comprising a heat exchanger and a second cooling coil”).  Thus, the relation of this second cooling coil to the dehumidifiers and the intake air cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 7 has been given its broadest reasonable interpretation consistent with the specification and has thus been interpreted as allowing either that the second cooling coil is part of each dehumidifier, that it receive the intake air, or both.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2012/0291463 A1 to O’Brien in view of US Patent No. 5,802,862 to Eiermann.

O’Brien teaches limitations from claim 1 in fig. 5, shown below, a system for control of humidity and cooling, comprising: 
one or more dehumidifiers (the evaporator system 504, taught in ¶ 12 “for supplying dehumidified air to a structure”) to receive process air (210, from inlet 212 as taught in ¶ 20) the one or more dehumidifiers comprising a heat exchanger (508) coupled to a second cooling coil (evaporator unit 506), wherein the received process air passes through the heat exchanger (vertically, transitioning from incoming airflow 512 to pre-cooled airflow 520) to the second cooling coil (506, becoming cooled airflow 526) and undergoes dehumidification (condensing vapor and collecting it in drain pan 532 as taught in ¶ 57) and returns through the heat exchanger (becoming reheated airflow 527) and exits a return feed of the dehumidifier (exit 530).

    PNG
    media_image1.png
    559
    871
    media_image1.png
    Greyscale

O’Brien does not teach the system further including a cooling apparatus having a first cooling coil so that the intake air received by the heat exchanger has been pre-cooled by the first coil of the cooling apparatus.  Eiermann teaches in fig. 17, shown below, and in col. 26, lines 6-21 and 49-65, a cooling and dehumidification system in which outside air (a) is flowed into the system and through a precooling coil (212) before it flows to a primary cooling coil (270) used for cooling and dehumidifying the airstream.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify O’Brien with the precooling coil of Eiermann in order to improve the effectiveness of the dehumidifying operation by allowing a greater portion of the cooling provided by the system of O’Brien to be effective in condensing moisture rather than lowering the temperature of the air as taught in as taught in Eiermann’s col. 2, lines 28-32.

    PNG
    media_image2.png
    624
    524
    media_image2.png
    Greyscale

O’Brien teaches limitations from claim 2 in fig. 5, shown above, the system for control of humidity and cooling as recited in claim 1 which further includes one or more dampers (510), within the flow path of the process air (at the outlet of the evaporator 506 as cooled air 526), which are configurable within the flow path to restrict air flow in the flow path (causing some or all of the cooled air 526 to flow through or bypass the heat exchanger 508 as taught in ¶¶ 58-59). 

Regarding claim 3, O’Brien does not teach the first cooling coil containing a refrigerant.  Eiermann teaches in fig. 17, shown above, and in col. 26, lines 6-21 and 49-65, the precooling coil 212 of his invention being “a precooling water coil” which uses chilled water as a refrigerant.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify O’Brien with the precooling water coil of Eiermann as water is well known in the art as an inexpensive and effective heat exchange medium which does not pose environmental or safety risks in the event of a leak and may be easily mixed with advantageous additives to achieve the desired properties and system performance.

O’Brien as modified by Eiermann teaches limitations from claim 5 in fig. 5, shown above, the system for control of humidity and cooling as recited in claim 1 which further includes feedback system (control unit 546), coupled to the dehumidifier (504) and first pre-cooler (of Eiermann, as discussed in the above rejection of claim 1), the feedback system being configured to control the operation of the first pre-cooler in connection with operating conditions detected at the dehumidifier (via the humidistat 538 and thermostat 542 and control of the bypass damper 510 and supply fan 518 as taught in ¶¶ 63-64.) 

O’Brien teaches limitations from claim 6 in fig. 5, shown above, the system for control of humidity and cooling as recited in claim 1 which further includes one or more blower fans (518) located on a path for process air flow between the first pre-cooler (508) and the dehumidifier (and particularly the evaporator 508 which performs the actual dehumidification of the evaporator system 504, as shown in fig. 5). 

O’Brien teaches limitations from claim 7 in fig. 5, shown above, a method for control of humidity and cooling, comprising: 
directing the process air (210 from the inlet 212), to the one or more dehumidifiers (the evaporator system 504, taught in ¶ 12 “for supplying dehumidified air to a structure”) from the heat exchanger (508) to the second cooling coil (evaporator unit 506) for dehumidification (condensing vapor and collecting it in drain pan 532 as taught in ¶ 57); and
directing said dehumidified air from the second cooling coil (506) through the heat exchanger (horizontally, transitioning it from cooled airflow 526 to reheated airflow 527) and exiting a return feed of the one or more dehumidifiers (exit 530). 
O’Brien does not teach the system further including a cooling apparatus having a first cooling coil so that the intake air received by the heat exchanger has been pre-cooled by the first coil of the cooling apparatus.  Eiermann teaches in fig. 17, shown above, and in col. 26, lines 6-21 and 49-65, a cooling and dehumidification system in which outside air (a) is flowed into the system and through a precooling coil (212) before it flows to a primary cooling coil (270) used for cooling and dehumidifying the airstream.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify O’Brien with the precooling coil of Eiermann in order to improve the effectiveness of the dehumidifying operation by allowing a greater portion of the cooling provided by the system of O’Brien to be effective in condensing moisture rather than lowering the temperature of the air as taught in as taught in Eiermann’s col. 2, lines 28-32.

Regarding the limitations from claim 8, refer to the above rejection of claim 5.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien and Eiermann as applied to claim 1 above, and further in view of US Patent No. 9,689,626 B2 to Van Heeswijk et al.

Regarding claim 4, O’Brien teaches a dehumidifier system in which air is passed through an evaporator to condense humidity therefrom and is passed through an air-to-air heat exchanger to precool air flowing to the evaporator and reheat air flowing from the evaporator against each other.  O’Brien does not teach this heat exchanger being a cross-counter flow heat exchanger.  Van Heeswijk teaches in col. 14, lines 24-46, a heat exchanger (100) for use in a dehumidification system, the heat exchanger having channels arranged in both cross flow and counter flow regimes.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify O’Brien with the cross and counter flow heat exchanger of Van Heeswijk in order to improve the efficiency of heat exchange and thus the effectiveness of pre-cooling and reheating operations of the dehumidifier of O’Brien.

    PNG
    media_image3.png
    882
    568
    media_image3.png
    Greyscale

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien and Eiermann as applied to claim 7 above, and further in view of US Patent No. 6,378,317 B1 to Ribo.

Regarding claim 9, O’Brien teaches a dehumidifier system and method of operating in which air is passed through an evaporator to condense humidity therefrom and is passed through an air-to-air heat exchanger to precool air flowing to the evaporator and reheat air flowing from the evaporator against each other.  O’Brien does not teach the precooled air being provided to a plurality of process air paths to a plurality of dehumidifiers within a building.  Ribo teaches in fig. 1, shown above, an air conditioning system in which a central rooftop unit intakes air and precools it with a double-flow air-to-air heat exchanger (18) before distributing the air to a plurality of internal units (1) (col. 11, lines 24-37 and col. 11, line 65-col. 12, line 2).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify O’Brien with the central-distributed system of Ribo in order to allow for multiple spaces of a building to be conditioned according to the invention of O’Brien, increasing user comfort across a broader area while also allowing for individual conditioning of the different spaces to ensure optimized user comfort.

Regarding the limitations of claim 10, refer to the above rejection of claim 5.

Regarding the limitations of claim 11, refer to the above rejection of claim 2.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pg. 9 of the reply that the amended claims overcome the objections thereto set forth in the Non-Final Rejection of 11 January 2022 by the correction of assorted minor informalities.
In response, examiner agrees and these objections have been withdrawn.

Applicant argues on pg. 9 of the reply that the amended title overcome the objections thereto for not being descriptive.
In response, examiner disagrees.  The title as amended still only identifies that the invention includes a system and a process for dehumidification and the topology of such a system but does not identify any specific elements of such a system and process which are considered to be inventive.  As such, the objection to the title is maintained.

Applicant argues on pp. 9-10 of the reply that the objections to the drawings are overcome by the amendments thereto regarding the labeling of certain figures and numbering of elements contained therein.
In response, examiner agrees and these objections have been withdrawn.

Applicant argues on pg. 10 of the reply that the objections to the drawings should be withdrawn with regard to features of claims 1 and 7, arguing that the relevant features are shown in figs. 4 and 5.
In response, examiner agrees and this objection has been withdrawn.

Applicant argues on pg. 10 of the reply that the objections to the drawings should be withdrawn with regard to the “D-type heat exchanger” of claim 4, arguing that this feature is shown in fig. 1D.
In response, examiner disagrees.  ¶ 23 of the specification (as numbered in US Publication 2021/0148587 A1) teaches the heat exchanger of fig. 1D to be an L-type heat exchanger rather than a D-type heat exchanger and thus applicant’s assertion that the D-type heat exchanger is shown in this figure is not found to be persuasive.

Applicant argues on pp. 10-11 of the reply that the amendments to claims 1 and 7 overcome the rejections thereof under 35 U.S.C. 112(b) based on the unclear relationships recited between the “system for control of humidity”, “dehumidifier”, “heat exchanger” and “first pre-cooler”.
In response, examiner agrees and this rejection has been withdrawn.

Applicant argues on pp. 11-13 that the amendments of the claims and particularly of independent claims 1 and 7 overcome the rejections thereof as being anticipated by the teachings of O’Brien as set forth in the Non-Final Rejection by their recitations of the arrangement of the pre-cooling “cooling apparatus” and first cooling coil in association with the dehumidifier and the heat exchanger and second cooling coil disposed therein and that none of the secondary references presented in the Non-Final Rejection serves to render obvious the independent claims in combination with O’Brien.
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which the combination of O’Brien and Eiermann is relied upon to reject the independent claims 1 and 7 under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        28 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763